*281' By tbe Court,
"Hawley, C. J.:
1. There was no error in admitting the testimony of the witnesses Bell and Gorman, and the court was authorized to make the addition it did to the first instruction asked by appellant’s counsel.
The mere fact of the possession of stolen property is not of itself sufficient to authorize a conviction; but when property recently stolen is found in the possession of a person accused of the theft, the accused is bound to explain the possession in order to remove its effect as a circumstance to be considered by the jury in connection with other circumstances indicative of guilt. (People v. Ah Ki, 20 Cal. 178: People v. Gill, 45 Cal. 286.) In such cases it is admissible for the prosecution to show, as a circumstance indicative of guilt, that the accused has made different statements concerning the manner in which the possession was acquired. (3 Greenleaf on Ev., Sec. 31.)
2. The indictment alleges the value and ownership of the property stolen to be “two gold watches, each of the value of seventy-five dollars, and one gold chain of the value of twenty-five dollars, and one gold locket of the value of fifteen dollars, all being of the value of one hundred and ninety dollars, "ü. S. gold coin, and the property of George "W. Baker.” The value of all the property as alleged in the indictment was testified to as correct upon the trial. The only evidence tending to show that the property, or any part thereof, was owned by any other person than said Baker, was to the effect that the lockét was the property of Baker’s wife before marriage. As there was no testimony tending to show that the value of the watches and chain owned by Baker was less than fifty dollars, the objections made do not render it necessary for us to decide the question argued by counsel, whether the ownership of the locket was properly alleged in the indictment to be the property of George "W. Baker. The court did not err in overruling the motions in arrest of judgment and for a new trial.
The judgment of the district court is affirmed.